internal_revenue_service number release date index number -------------------- ----------------------------------------- ---------------- --------------------------- --------------------------------------- in re ------------------------------- --------------------------------- -------------------------- department of the treasury washington dc person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc tege eoeg et1- plr-123191- date january legend taxpayer ------------------------------- system --------------------------------- credit card company --------------------------------- dear ------------ this responds to your request of date for a private_letter_ruling that taxpayer’s travel and entertainment expense reimbursement reporting procedures satisfy the accountable_plan requirements of sec_62 and the substantiation requirements of sec_274 of the internal_revenue_code the code facts taxpayer manufactures products for a wide range of clients who produce consumer goods approximately -------- percent of taxpayer’s employees incur business-related expenses for meals travel entertainment and lodging taxpayer currently maintains a reimbursement arrangement under which it reimburses business-related travel and entertainment_expenses incurred and properly substantiated by its employees paper receipts and expense reports are required taxpayer has arranged to have credit card company issue business_credit cards to each employee who is likely to incur travel and entertainment_expenses for necessary business purposes the business_credit cards are issued in the name of individual employees who are personally liable to credit card company for all charges billed to the card including accrued interest and late payment fees employees who use the business_credit card receive monthly billing statements from credit card company credit card company does not offer rebates or other incentives associated with the use of these business_credit cards taxpayer proposes to implement a program whereby its accounts_payable department receives daily electronic downloads of employee charges directly from credit card company using system system stores the expense data under each employee’s name on a web-based server employees have ten days from the download date to enter system review the business_expense charges and identify the nature of the charges according to a list of expense codes provided by taxpayer once an employee codes the charges using system and the expense report is reviewed using automated audit procedures it is routed to an appropriate supervisor the supervisor has five days to approve reimbursement of the listed expenses after supervisory approval the expense report is sent to accounts_payable for additional review and audit when the audit process is complete accounts_payable reimburses the employee by releasing the appropriate funds directly to credit card company generally paper receipts are not required under this program however paper receipts are still required for an expense the nature of which is unclear on its face for lodging of any amount and for expenses paid_by means other than the business_credit card for charges exceeding dollar_figure for receipts the nature of which is not clear on its face such as a final bill from a hotel that does not list each charge separately eg cost for meals lodging and telephone calls taxpayer requires employees to submit paper expense reports and any necessary paper receipts in addition to entering this data into system taxpayer also requires employees to submit detailed expense reports supported by any necessary receipts describing each element of such expenditure within ten days of returning from a business trip or incurring an entertainment expense but no later than days after incurring or paying for the expense taxpayer does not provide cash advances to its employees under this program taxpayer reimburses only properly substantiated business-related expenses approved from employee expense reports taxpayer does not reimburse personal expenses and treats reimbursements of nondeductible business_expenses as wages taxpayer will be responsible for the electronic storage of data for record retention purposes under the proposed reimbursement program taxpayer represents that its use and retention of electronic records will meet the requirements of revproc_98_25 1998_1_cb_689 ruling requested taxpayer requests a ruling that the proposed travel and entertainment expense reimbursement reporting procedures satisfy the accountable_plan requirements of sec_62 and the substantiation requirements of sec_274 law sec_62 generally defines adjusted_gross_income as income minus certain above-the-line deductions sec_62 allows an employee an above-the- line deduction for expenses paid_or_incurred by the employee in conjunction with services performed as an employee under a reimbursement or other expense allowance agreement with the employer sec_62 provides that an arrangement will not be treated as a reimbursement or other expense allowance arrangement for purposes of sec_62 if such arrangement does not require the employee to substantiate the expenses covered by the arrangement to the person providing the reimbursement or such arrangement provides the employee with the right to retain any amount in excess of the substantiated expenses covered under the arrangement sec_1_62-2 of the income_tax regulations provides that a reimbursement or other expense allowance arrangement for business_expenses paid_or_incurred by an employee are paid under an accountable_plan if the arrangement meets the three requirements of business connection substantiation and returning amounts in excess of expenses as set forth in paragraphs d e and f respectively if an arrangement meets these requirements all amounts paid under an accountable_plan are excluded from the employee’s gross_income are not required to be reported on the employee’s w-2 and are exempt from the withholding and payment of employment_taxes sec_31_3121_a_-3 sec_31_3306_b_-2 sec_31_3401_a_-4 of the employment_tax regulations and h of the procedure and administration regulations under sec_1_62-2 amounts failing to meet these requirements are treated as paid under a nonaccountable_plan amounts paid under a nonaccountable_plan are included in the employee’s gross_income for the taxable_year must be reported to the employee on form_w-2 and are subject_to_withholding and payment of employment_taxes sec_1_62-2 sec_31_3121_a_-3 sec_31_3306_b_-2 sec_31_3401_a_-4 and sec_1_6041-3 additionally sec_1_62-2 provides that if a payor’s reimbursement or other expense allowance arrangement evidences a pattern of abuse of the rules of sec_62 and the regulations thereunder all payments made under the arrangement will be treated as made under a nonaccountable_plan an arrangement meets the business connection requirement of sec_1_62-2 if it provides advances allowances or reimbursements only for business_expenses that are allowable as deductions under of the code and that are paid_or_incurred by the employee in_connection_with_the_performance_of_services as an employee the reimbursement to the employee may include amounts charged directly or indirectly to the payor through credit card systems or otherwise sec_1_62-2 provides that the business connection requirement will not be satisfied if the payor arranges to pay an amount to an employee regardless of whether the employee incurs or is reasonably expected to incur bona_fide business_expenses related to the employer’s business sec_1_62-2 of the regulations provides that the substantiation requirement is met if the arrangement requires each business_expense to be submitted to the payor within a reasonable period of time an arrangement that reimburses travel entertainment or other deductible business_expenses governed by sec_274 of the code meets this requirement if information sufficient to satisfy the substantiation requirements of sec_274 and the regulations thereunder is submitted to the payor sec_1_62-2 of the regulations establishes safe harbors for purposes of the reasonable period of time requirements and provides that an expense substantiated to the payor within days after it is paid_or_incurred or an amount returned to the payor within days after an expense is paid_or_incurred will be treated as having occurred within a reasonable period of time sec_274 of the code disallows a deduction under sec_162 for any expense for travel away from home including meals_and_lodging or entertainment unless the taxpayer substantiates by adequate_records or by sufficient evidence the requisite elements of each expenditure for example when substantiating expenses for travel away from home sec_1_274-5t requires that the elements to be proved are the amount of each expense and the time place and business_purpose of the travel furthermore when substantiating entertainment_expenses sec_1_274-5t requires that the elements to be proved are the amount of each expense the time place and business_purpose of the entertainment and the business relationship of the persons entertained sec_1_274-5t of the regulations provides that the taxpayer must substantiate each element by adequate_records or by sufficient evidence corroborating his own statement according to sec_1_274-5t substantiation by adequate_records requires the taxpayer to maintain an account book diary log statement of expense trip sheets or similar record and documentary_evidence which in combination are sufficient to establish each element of an expenditure the account book diary log statement of expense trip sheets or similar record must be prepared or maintained in such manner that each recording of an element of an expenditure is made at or near the time of the expenditure the phrase made at or near the time of the expenditure means the elements of an expenditure are recorded at a time when in relation to making the expenditure the taxpayer had full present knowledge of each element of the expenditure such as the amount time place and business_purpose an expense account statement which is a transcription of an account book diary log statement of expense trip sheets or similar record prepared or maintained at or near the time of the expenditure shall be considered a record prepared or maintained at or near the time of the expenditure if such expense account statement is submitted by an employee to his employer in the regular course of good business practice see sec_1_274-5t sec_1_274-5 of the regulations provides that documentary_evidence is required for any expenditure for lodging while traveling away from home and for any other expenditure of dollar_figure or more except for transportation charges if the documentary_evidence is not readily available acceptable documentary_evidence includes receipts paid bills or similar evidence sufficient to support an expenditure ordinarily documentary_evidence will be considered adequate to support an expenditure if it includes sufficient information to establish the amount date place and the essential character of the expenditure for example a hotel receipt is sufficient to support expenditures_for business travel if it contains the following name location date and separate amounts for charges such as lodging meals and telephone see sec_1 c iii b for purposes of these employee substantiation requirements adequate_accounting is defined as the submission to the employer of information sufficient to meet the adequate_records requirements sec_1_274-5 provides that for purposes of an adequate_accounting the alternative method of substantiation provided in paragraph c allowing substantiation by the taxpayer’s own statement supported by corroborative evidence is not permitted the third requirement of an accountable_plan is satisfied if the arrangement requires the employee to return to the payor within a reasonable period of time any amount_paid under the arrangement in excess of the substantiated expenses see sec_1_62-2 the determination of whether an arrangement requires an employee to return amounts in excess of substantiated expenses will depend on the facts and circumstances recently the internal_revenue_service issued revrul_2003_106 2003_44_irb_936 to address whether an employer’s use of electronic receipts as part of its reimbursement arrangement for deductible travel and entertainment_expenses is an accountable_plan under sec_62 and c under the facts of the ruling the employer implemented an electronic reimbursement arrangement that eliminated the need for paper receipts and paper expense reports in most instances the employer arranged to have a credit card company issue business_credit cards to employees and the employees were personally liable for all charges billed to the card on a daily basis the credit card company provided the employer with electronic receipts containing the date and amount of the charge the merchant’s name and location and if available an itemization from the merchant of the expenses included in the charge employees accessed their expense data in the electronic database to indicate whether the expenses were business or personal and provided a description of each expense the business_purpose it served and for entertainment_expenses the names and business relationship of the persons entertained in addition to the date of place of duration of and participants in any business_discussion that occurred directly before or after the entertainment when all required substantiation elements were not available electronically employees were required to provide substantiation via paper receipts and expense reports employees were required to submit expense reports with any necessary receipts to the employer within days after returning from a business trip or incurring a travel or entertainment expense but never later than days after incurring or paying for the expense the ruling explains that the arrangement meets all the accountable_plan requirements including substantiation under sec_274 and sec_1 e and holds that such an arrangement is an accountable_plan analysis taxpayer’s proposed expense reimbursement reporting procedures provide reimbursements only for business_expenses that are deductible under of the code and treats reimbursements of nondeductible business_expenses as wages business_credit cards are provided only to employees who are likely to incur business_expenses and reimbursement for personal expenses is prohibited consequently taxpayer’s proposed travel and entertainment reimbursement procedures satisfy the business connection requirement of sec_1_62-2 employees are required to submit detailed expense reports describing each element of an expenditure with any necessary receipts within ten days of returning from a business trip or incurring an entertainment expense but no later than days after it is paid_or_incurred this time period is within the safe_harbor of days set forth in sec_1 g i requiring employees to complete an expense report within ten days after returning from a business trip or incurring an entertainment expense but no later than days from when the expense was paid_or_incurred satisfies the requirement under sec_1_274-5t that an individual have full present knowledge of each element of the expenditure such as the amount time place and business_purpose of the expenditure the electronic receipts forwarded to taxpayer directly from credit card company in most instances will include information sufficient to establish the amount date place and essential character of the expenditure and therefore will also qualify as receipts paid bills or similar evidence for purposes of the documentary_evidence requirements of sec_1_274-5 for any expense that exceeds dollar_figure for which an itemization is not available via electronic receipt the nature of which is not clear on the face of the receipt and for all lodging_expenses taxpayer requires a paper receipt from employees in addition taxpayer requires paper receipts sufficient to support the respective expenditures_for all business_expense purchases not paid for with the credit card issued by credit card company the documentary_evidence submitted to taxpayer whether paper or electronic is sufficient to support the respective expenditure consistent with sec_1_274-5 the proposed reimbursement program relating to travel and entertainment_expenses requires employees to make an adequate_accounting to taxpayer by submitting adequate_records and thus satisfies the substantiation requirement of sec_1_62-2 the arrangement also meets the return of excess within a reasonable amount of time requirement of sec_1_62-2 taxpayer’s employees are required to return within days any amount_paid in excess of substantiated expenses in addition taxpayer does not provide cash advances to its employees taxpayer’s proposed reimbursement arrangement is similar to that of the taxpayer in revrul_2003_106 i r b taxpayer implements an electronic reimbursement arrangement that eliminates the need for paper receipts and expense reports in most circumstances employees use a business_credit card issued by credit card company for travel and entertainment_expenses and employees are liable for all charges to credit card company credit card company provides taxpayer with electronic receipts on a daily basis these receipts indicate the date amount of the charge merchant’s name and location and if available an itemization of expenses included in the charge taxpayer’s employees are required to submit detailed expense reports describing each element of an expenditure within ten days of returning from a business trip or incurring an entertainment expense but no later than days after it is incurred or paid in cases when not all required substantiation elements are available electronically employees are required to submit paper receipts and reports taxpayer reimburses only business-related expenses taxpayer does not reimburse personal expenses and treats reimbursements of nondeductible business_expenses as wages taxpayer’s expense reimbursement procedures are consistent with the program described in revrul_2003_106 conclusion taxpayer’s proposed program for reimbursing employees for travel and entertainment_expenses satisfies the business connection substantiation and return of excess requirements of sec_1_62-2 and thus qualifies as an accountable_plan under sec_62 taxpayer’s expense reporting procedures using either electronic or paper receipts satisfies both the adequate_records and accounting requirements under sec_1 5t c i and 274-5t f taxpayer's proposed program also satisfies the substantiation requirements of sec_274 therefore the proposed reporting procedures for reimbursing employees for travel and entertainment_expenses satisfy the substantiation requirements of sec_1_62-2 the above conclusions regarding the proposed program is conditioned on the representation by the taxpayer that its use and maintenance of electronic records will meet the requirements of revproc_98_25 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely yours joseph w spires acting chief employment_tax branch office of division counsel associate chief_counsel tax exempt and government entities enclosures copy of letter copy of letter for sec_6110 purposes
